 



Exhibit 10.1
AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF MERGER
     THIS AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF MERGER (“Amendment”) is made
as of August 3, 2006 among GREAT AMERICAN FINANCIAL RESOURCES, INC., a Delaware
corporation (“Parent”), PROJECT GARDEN ACQUISITION INC., a Delaware corporation
(“Acquisition Sub”), and CERES GROUP, INC., a Delaware corporation (the
“Company”).
R E C I T A L S:
     WHEREAS, Parent, Acquisition Sub and the Company are parties to the
Agreement and Plan of Merger dated as of May 1, 2006 and amended as of May 12,
2006 and August 2, 2006 (the “Merger Agreement”); and,
     WHEREAS, the parties hereto desire to amend Section 2.8 of the Merger
Agreement in certain respects, all on the terms and conditions hereinafter set
forth;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained hereinafter, the parties hereto do hereby agree as
follows:
     1. Amendment to Section 2.8 of the Merger Agreement. Section 2.8 of the
Merger Agreement is hereby amended in its entirety to read as follows:

    “At the Effective Time, by virtue of the Merger and without any action on
the part of the holder thereof, each issued and outstanding share of capital
stock of Acquisition Sub shall be converted into and become 350,000 validly
issued, fully paid and nonassessable shares of common stock, par value $.01 per
share, of the Surviving Corporation.”

     2. Miscellaneous. Except as expressly amended by this Amendment, the Merger
Agreement shall remain in full force and effect as originally executed and
delivered by the parties. Sections 8.4 through 8.10 and Section 8.12 of the
Merger Agreement are hereby incorporated by reference in this Amendment, with
“Amendment” to be inserted for “Agreement” in each instance.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their respective hands as
of the date and year first above written.

                GREAT AMERICAN FINANCIAL RESOURCES, INC.
 
       
 
       
 
  By:   /s/ Mark F. Muething
 
       
 
      Name: Mark F. Muething
 
      Title: Executive Vice President
 
       
 
       
 
            PROJECT GARDEN ACQUISITION INC.
 
       
 
       
 
  By:   /s/ Mark F. Muething
 
       
 
      Name: Mark F. Muething
 
      Title: President
 
       
 
       
 
            CERES GROUP, INC.
 
       
 
       
 
  By:   /s/ Thomas J. Kilian
 
       
 
      Name: Thomas J. Kilian
 
      Title: President and Chief Executive Officer

 